         Case 3:18-md-02843-VC Document 325 Filed 10/28/19 Page 1 of 2




Via ECF Only

October 28, 2019

Hon. Vince J. Chhabria
United States District Court
Northern District of California
Courtroom 4 – 17th Floor
450 Golden Gate Avenue
San Francisco, CA 94102
Re:    In Re: Facebook, Inc. Consumer Privacy User Profile Litigation,
       Case No. 18-md-02843-VC

Judge Chhabria:

We represent “non-prioritized” defendant Aleksandr Kogan.

Pursuant to Plaintiffs’ Amended Complaint (Dkt. 257), Dr. Kogan has been designated by Plaintiffs
as “non-prioritized” and stayed in this action (id. p. 119 at 2). By its Pre-Trial Order No. 12 (Dkt.
190), this Court stayed the “non-prioritized” claims pending Facebook’s motion to dismiss. On
September 9, 2019, the Court granted in part and denied in part Facebook’s motion to dismiss (Dkt.
298) and stated that the “deadline for Facebook to file an answer to the complaint, along with other
scheduling matters, will be discussed at the case management conference . . . ,” which is currently
scheduled for November 4, 2019 at 2:00 pm. Plaintiffs’ and Facebook’s “joint case management
statement” is due today (Dkt. 311). As a “non-prioritized” defendant, Dr. Kogan reserves all rights
to raise individual arguments against all claims (prioritized and “non-prioritized”) in which he is
named, including by the filing of a responsive pleading.

As we are located outside the Northern District of California, we have arranged to appear
telephonically on behalf of Dr. Kogan in the November 4, 2019 case management conference and
will be prepared to discuss outstanding matters on behalf of our client.

Respectfully submitted,

BECKAGE PLLC




Jennifer A. Beckage, Esq.
Certified Information Privacy Professional, United States
Certified Information Privacy Professional, Europe
        Case 3:18-md-02843-VC Document 325 Filed 10/28/19 Page 2 of 2
Hon. Vince J. Chhabria
October 28, 2019
Page 2




cc:    Myriah V. Jaworski, Esq., CIPP/US, CIPP/E
       All parties via ECF
